Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 1 of 38




           Exhibit 2
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 2 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                          Page 1


   1                    UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
   2                          AUSTIN DIVISION
   3
        UMG RECORDINGS, INC., et al.,    )
   4                                     )
                  Plaintiffs,            )
   5                                     )
                vs.                      ) Case No.
   6                                     ) 1:17-cv-00365-LY
        GRANDE COMMUNICATIONS NETWORKS   )
   7    LLC,                             )
                                         )
   8              Defendant.             )
        _________________________________)
   9
 10
 11             **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY**
 12
 13                VIDEO DEPOSITION OF GREGORY H. BOSWELL
 14             30(b)(6) REPRESENTATIVE FOR RIGHTSCORP, INC.
 15                       Santa Monica, California
 16
 17                      Wednesday, August 8, 2018
 18
 19
 20
 21
 22
 23
 24
 25



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 3 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 56


   1                 THE WITNESS:     In 2011, 2012, by that point
   2    in time, all my work for Lockheed Martin or
   3    Northrop Grumman was done in SQL or Java.
   4                 The predominant languages I work in are
   5    Java and SQL.         And SQL is the language for
   6    databases.
   7    BY MR. BROPHY:
   8            Q    Are you proficient in other languages like
   9    C, C++, Fortran?
 10                  MR. O'BEIRNE:     Objection.      Compound.
 11     Vague.
 12                  THE WITNESS:     I have done C, C++, Fortran.
 13     I would not -- I would not bill myself out on any of
 14     those languages.         It's been a very, very, very long
 15     time since I've done them.
 16     BY MR. BROPHY:
 17             Q    Okay.     So when you were first developing
 18     the Rightscorp system, you were writing everything
 19     in Java; is that correct?
 20             A    That is correct.
 21             Q    Okay.     And has that remained true until
 22     today?      Is the predominance of the Rightscorp system
 23     written in Java?
 24             A    It is.
 25             Q    When you first began developing the



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 4 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 57


   1    software, did you institute any type of change
   2    management system that would allow Rightscorp or
   3    yourself to track the changes in the source code
   4    over time?
   5            A   No.
   6            Q   When I say a "change management system," do
   7    you understand what I mean by that?
   8            A   Please define that.
   9            Q   Sure.
 10                 A change management system, as I'm
 11     describing it, is a system that you can put in place
 12     that keeps track of changes in source code over
 13     time.
 14                 So you can -- one example would be a system
 15     that allows you to check a file out from an archive,
 16     make changes to it, and then check it back in.                  And
 17     the system would keep track of the changes that were
 18     made, who made those changes, and when they were
 19     made so that you have a history, a timeline, of how
 20     the source code has evolved over time.
 21                 Are you comfortable with that -- using that
 22     definition for a change management system?
 23                 MR. O'BEIRNE:      Objection.      Vague.     Calls
 24     for speculation.
 25                 You can answer.



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 5 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 58


   1                THE WITNESS:       I am comfortable with it.
   2                And, no, we did not.
   3    BY MR. BROPHY:
   4            Q   Have you ever used a change management
   5    system?
   6            A   Yes.
   7            Q   Where did you use that type of system?
   8            A   I used it for Countrywide Home Loans.               We
   9    used it for Northrop Grumman -- or for
 10     Lockheed Martin.
 11                 Where else?
 12                 I have used it for some of my current
 13     customers.
 14             Q   When you were working with Northrop Grumman
 15     and Lockheed Martin, which change management system
 16     did you use, if you recall?
 17             A   Don't recall.
 18             Q   What about at Countrywide?
 19             A   Visual SourceSafe.
 20             Q   And which change management system do you
 21     use currently in your work?
 22             A   Rightscorp has Subversion.
 23             Q   I'm sorry.      What's the name of that
 24     software?
 25             A   Subversion.



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 6 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 59


   1                I also work with my clients in whatever
   2    systems they want.
   3            Q   So in addition -- if I understand your
   4    testimony, in addition to your work with Rightscorp,
   5    you also have other clients, and you use change
   6    management systems with those clients as well?
   7            A   Correct.
   8            Q   Okay.    What are the names of the systems
   9    you use with those clients?
 10             A   They were Git-based systems.
 11             Q   Do you know the specific names?
 12             A   I believe GitHub is one of the repositories
 13     that my clients use.
 14             Q   Okay.    When did Rightscorp first institute
 15     or begin using the Subversion change management
 16     tool?
 17                 MR. O'BEIRNE:      Objection.      Vague.     Scope.
 18                 You may answer.
 19                 THE WITNESS:      Roundabout 2016.
 20     BY MR. BROPHY:
 21             Q   This is a bit of an aside.
 22                 Do you understand that, in discovery in
 23     this case, Grande has requested change management
 24     logs or other information for the Rightscorp
 25     software?



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 7 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 73


   1    there's this ingestion where the Rightscorp system
   2    is told which copyrighted works it should be
   3    monitoring.
   4                Do you agree with that?
   5                MR. O'BEIRNE:      Objection.      Vague.
   6                THE WITNESS:      Are you saying the first step
   7    is that it is a suggestion of what it should be
   8    monitoring?
   9    BY MR. BROPHY:
 10             Q   Yeah.    Why don't we do it a different way.
 11                 In your mind, what is the very first step
 12     of the Rightscorp system as of the date that we've
 13     identified?
 14                 MR. O'BEIRNE:      Objection.      Vague as to
 15     "step" and "system."
 16                 THE WITNESS:      Well, you know, in my mind,
 17     the very first step would be to have -- inform the
 18     Rightscorp system -- and, by the way, this is not
 19     necessarily a linear process.            This is systems of
 20     systems.
 21                 But if we're going to take it from you, as
 22     a new customer coming into the system, the very
 23     first thing we would do is require information about
 24     the copyrights you'd like us to monitor.
 25     BY MR. BROPHY:



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 8 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 101


   1                But, basically, they're for music sampling
   2    and the sampling of -- the legal samples.
   3                So one's music sampling, and one's legal
   4    samples.
   5            Q   This Rightscorp SQL database that we've
   6    been discussing, is that the database that houses
   7    all of the information that Rightscorp takes in from
   8    various subscribers who are allegedly engaging in
   9    infringement?
 10             A   Subscribers who are allegedly engaging --
 11     that is -- Rightscorp has many tables.               One table is
 12     called "infractions," and in that table is the
 13     repository of the infringements that were found.
 14             Q   And then, if I understand correctly, this
 15     other database warehouses music samples and legal
 16     samples; is that correct?
 17                 MR. O'BEIRNE:      Objection.      Vague.     And
 18     compound.
 19                 THE WITNESS:      Yes and yes.
 20     BY MR. BROPHY:
 21             Q   Can you describe for me what you mean by
 22     "music samples."
 23             A   Music samples is part of the ingestion
 24     process.     And if you'd like to delve into that, this
 25     would be a good time.



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 9 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 105


   1    operation conversation.
   2            A   Where were we?
   3            Q   Well, we were talking through the
   4    RIAA Loader and the fact that the CVS file is
   5    polled.
   6            A   Right.
   7            Q   Polled with an O.
   8                And the individual line items from that
   9    spreadsheet are loaded into the tracks table within
 10     the Rightscorp database.
 11             A   Okay.
 12             Q   What happens next?
 13                 MR. O'BEIRNE:      Objection.      Vague.
 14                 THE WITNESS:      So we have a table of tracks
 15     that are owned.        We need to now try to find torrents
 16     which indicate that they are sharing that pair
 17     combination.        Okay?
 18                 We have another process.          So should I go
 19     into that process first?
 20     BY MR. BROPHY:
 21             Q   Let's -- what is it named?
 22             A   That process is part of the ingestion
 23     process, but it is a separate subsystem of the
 24     ingestion process.
 25             Q   Is there a specific program?



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 10 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 106


   1            A   There are several different programs.
   2            Q   What is the first one we'll be talking
   3    about?
   4            A   We are going to be talking about -- and
   5    we'll talk about it over its life span.               We're just
   6    going to be talking about the acquisition of the
   7    torrent.     All right?
   8            Q   Is there -- is there a .java or a .class --
   9            A   Oh, it's a series of different pieces of
  10    code.
  11            Q   Okay.
  12            A   And they all have lived or died over
  13    the years.
  14                And do you want to take a break before we
  15    go into this?
  16            Q   No, no.    It's okay.
  17            A   So let me know when you're ready.
  18            Q   I'm ready.
  19            A   The Torrents are advertised generally on
  20    pirate sites.       When you --
  21            Q   Can you give me -- I'm sorry.            I didn't
  22    mean to interrupt you, but can you give me an
  23    example of some pirate sites?
  24            A   The current surviving pirate sites are
  25    thepiratebay.org.



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 11 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 107


   1            Q   Okay.
   2            A   All right?
   3                MR. O'BEIRNE:      So there's not now a pending
   4    question?
   5                I'm happy for the witness to give fulsome
   6    responses, but if we can try to make sure that
   7    there's -- we're pegging questions along the way so
   8    that I can be in a position to object rather than
   9    just say this is one big narrative.              I don't want
  10    to --
  11                THE WITNESS:      This would be one big
  12    narrative.
  13                MR. O'BEIRNE:      I don't want to get in the
  14    way of your examination, but I don't want to have
  15    one big narrative because it doesn't allow me to
  16    interpose objections.
  17                MR. BROPHY:      Sure.
  18                MR. O'BEIRNE:      So to the extent that we can
  19    return to the line of questioning.
  20                So maybe we can pose a question to him that
  21    I can object to, if necessary, or not.
  22                MR. BROPHY:      That's more dictated by the
  23    witness's answer than my question, but in any event.
  24            Q   Are there other websites besides Pirate Bay
  25    that you're aware of that are commonly used to



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 12 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 108


   1    gather .torrent information from?
   2            A   Yeah.     There are several others.
   3            Q   Can you give me some examples?
   4            A   Well, Kickass Torrents used to be around.
   5      I believe it's gone now.
   6            Q   Any others?
   7            A   Huh?
   8            Q   Any others?
   9            A   There's demonoid.ph.         It has come and gone
  10    and come again.
  11                There's -- it's -- the word is really
  12    "elite," but it's 3733L.           And I can't remember if
  13    it's .edu or what it is, but it's one of the
  14    surviving ones.
  15                There's a few others that do not have any
  16    real name to them as much as they are just an
  17    assembly of letters that the developers have used.
  18            Q   Okay.     So you were talking about the
  19    ingestion process.
  20            A   Right.
  21            Q   So what is -- what is next in that process?
  22            A   Well, in this aspect of that process, we
  23    need to find Torrents.          We need to find Torrents
  24    that potentially match our client's base.
  25            Q   How does the Rightscorp system accomplish



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 13 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 172


   1    database onto that computer to do a blind analysis.
   2            Q   Okay.
   3            A   So, then, this third-party software will
   4    digest this blind song.          It's blind because it has
   5    no name on it.       Just has the GUID.        And it will
   6    digest it and send this information off to a
   7    third-party system.
   8                This third-party system comes back with
   9    what it thinks it is.
  10            Q   A moment ago you identified two different
  11    services.     One was AcoustID, and the other one is
  12    Audible Magic.
  13            A   Correct.
  14            Q   My understanding is that Rightscorp used
  15    Audible Magic some time ago and then stopped.                 Is
  16    that correct?
  17            A   That's correct.
  18            Q   When did Audible Magic first -- when did
  19    Rightscorp first use Audible Magic?
  20            A   I don't recall.       It's when we started going
  21    to this automatic process.           We're probably looking
  22    at 2012, 2013.       In there.
  23            Q   Prior to Rightscorp beginning to use
  24    Audible Magic, how did it perform a matching between
  25    a downloaded music file and the copyrighted works



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 14 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 173


   1    that it was tracking?
   2            A       Very painfully.
   3                    So the music -- prior to this whole
   4    process, there was a manual process.               Someone would
   5    get on a BitTorrent client and download the song.
   6    And this was not me.            This would be the people in
   7    charge of copyrights.            And they would listen and
   8    compare that song to something that was provided to
   9    us.         If that was a human match, then they matched
  10    that song to the system.
  11            Q       Did the rights holders provide the actual
  12    true song to Rightscorp for purposes of that
  13    analysis?
  14                    MR. O'BEIRNE:     Objection.     Vague.
  15                    THE WITNESS:     Out of my domain.        I was not
  16    part of the verification process at that point.
  17    BY MR. BROPHY:
  18            Q       Who was?
  19            A       That would have been -- well, Robert Steele
  20    ran the process.           Christopher Sabec would know.
  21            Q       In preparing for your testimony today, did
  22    you speak with Robert Steele or Chris Sabec to
  23    understand this aspect of the operation of the
  24    Rightscorp system?
  25                    MR. O'BEIRNE:     I object -- hold on a



                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 15 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 174


   1    second.
   2                I object that this is outside of the scope.
   3    Mr. Sabec was offered on the two specific topics
   4    about which copyrights were chosen and ingested from
   5    clients and entered into the system.              And so it's
   6    outside of the witness's noticed topics.
   7                But you can answer.
   8                THE WITNESS:      I haven't chatted with Robert
   9    or Christopher about this.
  10                MR. BROPHY:      So just to be clear, this is
  11    absolutely within the set of topics he's been
  12    produced for.      This is a step in the Rightscorp
  13    system process, and that's what we're discussing
  14    today.
  15                So we can discuss that afterwards, but
  16    we're going to want somebody who's prepared to talk
  17    about this.
  18                MR. O'BEIRNE:      I disagree.       My objection is
  19    on the record.       We can talk about it.
  20    BY MR. BROPHY:
  21            Q   When Rightscorp switched to -- let me back
  22    up and ask a few more questions.
  23                Are you aware of any instance in which a
  24    client of Rightscorp's provided actual music files
  25    to Rightscorp in order to do its file matching?



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 16 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 175


   1                MR. O'BEIRNE:       Objection.      Outside the
   2    scope.
   3                THE WITNESS:       That would not have been in
   4    my domain.
   5    BY MR. BROPHY:
   6            Q   Are you aware of an instance in which they
   7    did send those files?
   8                MR. O'BEIRNE:       Same.
   9                THE WITNESS:       Outside of my domain.         It's
  10    outside my wheelhouse.
  11    BY MR. BROPHY:
  12            Q   So does that mean you're not aware of any
  13    instance in which they sent a file?
  14                MR. O'BEIRNE:       Same.
  15                You can answer if you know.
  16                THE WITNESS:       I don't know one way or the
  17    other.
  18    BY MR. BROPHY:
  19            Q   Is it fair for me to say that you're not
  20    personally aware of any instance?
  21            A   I am not personally aware of any instance.
  22            Q   Are you aware of other ways in which
  23    Rightscorp would perform or could perform the human
  24    matching that you described?
  25            A   Yes.



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 17 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 176


   1            Q   And what's that?
   2            A   Well, they could go to one of the
   3    customer's websites, listen to a trailer.                Watch a
   4    trailer.
   5                They could go to the customer's YouTube
   6    channel and watch a trailer of the song, the music.
   7    There are plenty of -- I'm trying to think.
   8                I believe at one point in time one of the
   9    customers gave us access to their private channels.
  10    But I believe that was in the movie industry.
  11            Q   You keep saying "trailer."
  12            A   Well, I'm sorry.       That's -- because, when I
  13    think of YouTube, I think of movies.              I don't think
  14    of music.
  15            Q   So focusing specifically on the music
  16    category for a moment, are there ways you're aware
  17    of that Rightscorp could perform this human matching
  18    that we've been discussing?
  19            A   Yes, there are ways.
  20            Q   What are those ways?
  21            A   I just stated them.
  22            Q   So we've talked about going to YouTube
  23    channels to watch trailers or customers' websites to
  24    watch trailers --
  25            A   Should we change the word to "videos"?



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 18 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                        Page 177


   1            Q   Okay.    So -- I understand.
   2                So you're saying that someone from
   3    Rightscorp could go to YouTube and watch a music
   4    video for one of the songs?
   5            A   If it was on the customer's channel.
   6            Q   Is there any way that Rightscorp could
   7    verify or determine whether that music video was an
   8    accurate example of the copyrighted work that it was
   9    asked to monitor?
  10            A   Now you're out of my domain.
  11            Q   Are you aware of any steps that Rightscorp
  12    took to verify that the materials it was reviewing
  13    to perform its human matching actually represented
  14    the copyrighted work it was asked to monitor?
  15                MR. O'BEIRNE:      Objection.      Scope.     And
  16    misstates prior testimony.
  17                You can answer.
  18                THE WITNESS:      I'm lost on that question.
  19    Can you re-ask it for me.
  20    BY MR. BROPHY:
  21            Q   Sure.
  22                I'm wondering if you're aware of any way in
  23    which Rightscorp attempted to verify that the song
  24    it was using to match against this unknown file was
  25    actually a song that accurately reproduced the



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 19 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 178


   1    copyrighted work that Rightscorp was asked to
   2    monitor.
   3                MR. O'BEIRNE:      Same.
   4                THE WITNESS:      Well, the people in charge of
   5    verifying the copyrights -- we'll listen to the
   6    sirens as they go by for a second.
   7                That's the third time today, isn't it?
   8    BY MR. BROPHY:
   9            Q   Go ahead.
  10            A   The people in charge of verifying the
  11    copyrights would either have figured out or have
  12    been told why they can verify that.
  13                Again, I'm the software end of it.              I do
  14    not do the manual verification of the copyrights.
  15            Q   And that would have been "Victor" or Jeff;
  16    is that correct?
  17            A   "Victor" or Jeff.
  18            Q   Did you, in preparation for your deposition
  19    today, speak with either of them to understand how
  20    this process was performed?
  21            A   No.    Because -- I didn't.
  22            Q   Do they work at Rightscorp still?
  23            A   No, they don't.
  24            Q   When did they cease their employment with
  25    Rightscorp?



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 20 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 179


   1            A   Do not know.
   2            Q   Rough ballpark?
   3            A   Do not know.
   4            Q   I'll ask one more.
   5                Within the last few years, or has it been
   6    quite some time?
   7            A   Jeff would have been a few years ago.
   8                Victor -- Vincent.        It's not Victor.
   9            Q   I'm sorry.
  10            A   It's Vincent.
  11            Q   Thank you.
  12            A   Vincent, probably at the end of last year.
  13            Q   So in 2012 or 2013, Rightscorp transitioned
  14    to using Audible Magic to do its song matching; is
  15    that correct?
  16            A   Uh-huh.
  17            Q   And is Audible Magic a commercial solution?
  18            A   Yes.
  19            Q   And so does Rightscorp pay money to
  20    Audible Magic to perform those services for it?
  21            A   Well, we're going to have to say did
  22    Audible Magic pay.         Yes.
  23            Q   Thank you.      Thank you.
  24            A   It did.
  25            Q   And would you describe for me how the



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 21 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 186


   1    torrent copyrights.        It would be -- this table is
   2    accessible through a manual process, then.
   3    BY MR. BROPHY:
   4            Q   So at this point, the Rightscorp system
   5    says is there an exact match between the tracks
   6    table and the result from Audible Magic?
   7            A   Uh-huh.
   8            Q   If the answer is yes, populate the torrents
   9    copyright table?
  10            A   Right.
  11            Q   What happens if there's not an exact match?
  12            A   Well, then we have a process where the
  13    copyright people can intervene.
  14                So they have a JSP page they can pull up
  15    off the website.       And, say, "I'm curious.           I'm going
  16    to do a keyword search for Drake."
  17                Type in Drake.       Anything that pops up with
  18    the word "Drake" in it will appear on this page.
  19    All right?
  20            Q   And I'm sorry.       They've just searched which
  21    database to get --
  22            A   They have searched this torrent files
  23    table.
  24                The torrent files table that we are talking
  25    about that has the entry, the artist and the song



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 22 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 187


   1    name and the GUID.        Sample GUID.
   2                They have another tool that they can pop up
   3    and just put in a query, or they can look at the
   4    latest updates.
   5                And oh, my God.       The name has slipped
   6    around, as you said.         They can go over here and play
   7    the song, yeah.       That's the song it is, but the name
   8    is flipped around.
   9                They can go in and say, "Okay.            This is
  10    really this song."        Modify the entry.        It's logged
  11    that they've modified, that they've manually put it
  12    in, and it goes into the torrents copyright.
  13                Or, again, the famous one, Kesha with an S
  14    instead of a -- or someone put a Z in instead of a
  15    dollar sign.      Or one of the four Tupac spellings.
  16            Q   So if I understand you correctly, when
  17    there is not an exact match between the
  18    Audible Magic song title and artist and the tracks
  19    table, that result gets flagged for human review; is
  20    that correct?
  21            A   It doesn't get flagged as much as it's left
  22    for human review.
  23                In other words -- I'm sorry.           Go ahead.
  24            Q   Well, does it go into a purgatory where it
  25    doesn't get processed or watched in any way until a



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 23 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 188


   1    human intervenes?
   2                  MR. O'BEIRNE:       Objection.     Vague as to
   3    "purgatory."
   4                  MR. BROPHY:      Isn't that true?
   5                  THE WITNESS:      For those who have purgatory,
   6    yes, it goes into purgatory.             It is -- anything that
   7    is not matched is in purgatory.
   8                  And there's another aspect of purgatory.
   9                  So let's say we have downloaded a song --
  10                  Well, I'll wait for a question.          I could
  11    talk all night long.
  12    BY MR. BROPHY:
  13            Q     No.    It's fine.     I appreciate that.
  14                  Go ahead, if you wouldn't mind, explaining
  15    what the other aspect is that you were going to
  16    describe.
  17            A     Well, besides the manual intervention, at
  18    some point in the future, we may have downloaded a
  19    song that we thought was our customer's but it isn't
  20    our customer's right now.            So there it sits.       Right?
  21                  But later another customer comes along and
  22    says, "We own that song."            They give us the tracks,
  23    and we push a button that says "rematch."                And it
  24    says, "Oh, yeah.          We've already downloaded that
  25    song.       Here's a perfect match."        You're out of



                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 24 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 189


   1    purgatory now.
   2                 So when we do a rematch, we rematch against
   3    things that are already there with potential new
   4    tracks that have just come in.
   5            Q    In that instance you just gave me, why is
   6    Rightscorp not committing copyright infringement
   7    when it downloaded that song in the first instance?
   8                 MR. O'BEIRNE:     Objection.      Outside the
   9    scope.      Calls for a legal conclusion.
  10                 THE WITNESS:     Definitely I'm not a lawyer.
  11    I can't "ask" to that.
  12    BY MR. BROPHY:
  13            Q    So we have a copyright personnel who
  14    intervenes at Rightscorp, and they would presumably
  15    find the match, fix the names or whatever; is that
  16    right?
  17                 MR. O'BEIRNE:     Hold on.
  18                 Objection.     Misstates testimony.         Vague.
  19                 THE WITNESS:     There's a copyright person
  20    who has the power to necessarily fix any
  21    misspellings or take things out of torrent
  22    copyrights, if they don't want to take them out of
  23    the torrent copyrights page or enter them in, based
  24    off of their knowledge of the copyright.
  25    BY MR. BROPHY:



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 25 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 190


   1            Q   And that includes potentially reviewing the
   2    alphanumeric song title and artist name; is that
   3    correct?
   4                MR. O'BEIRNE:      Objection.      Misstates
   5    testimony.
   6                THE WITNESS:      That is potentially reviewing
   7    the alphanumeric copyright -- yes.
   8    BY MR. BROPHY:
   9            Q   And it's also potentially listening to the
  10    downloaded song and comparing it to the song owned
  11    by the copyright owner?
  12                MR. O'BEIRNE:      Same.     You can answer.
  13                THE WITNESS:      Yes.
  14    BY MR. BROPHY:
  15            Q   Where do they get the song that they
  16    compare the downloaded song to to see whether
  17    they're a match?
  18                MR. O'BEIRNE:      Objection.      Vague.
  19                THE WITNESS:      That is up to them.         I
  20    believe we've discussed this in the previous manual
  21    process.
  22    BY MR. BROPHY:
  23            Q   So do you have any information sitting here
  24    today about where that -- we'll call it truth
  25    data -- comes from?



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 26 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 191


   1                MR. O'BEIRNE:       Object.    Mischaracterizing
   2    the testimony.        And vague.
   3                THE WITNESS:       Outside of my scope.
   4    BY MR. BROPHY:
   5            Q   Did you speak to Vincent or Jeff in
   6    preparation for your deposition today about this
   7    aspect of the Rightscorp system?
   8            A   With regards to where they get their data
   9    from?
  10            Q   Yes.
  11            A   No.
  12            Q   What about with regard to how they
  13    performed that matching analysis?
  14            A   No.     I have not spoken to them about that
  15    today.
  16            Q   And you didn't speak with them about it in
  17    preparation for today; is that correct?
  18            A   In preparation for today, no.
  19            Q   So let's move forward with the
  20    understanding that at this point all the copyright
  21    team has matched as many of the files downloaded
  22    with copyrighted works as possible.
  23                What happens next in the process?
  24                MR. O'BEIRNE:       Object to the
  25    characterization.



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 27 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 197


   1                What is the name of that other source?
   2            A   AcoustID.
   3            Q   And what is AcoustID?
   4            A   It is an open source identification tool
   5    for matching content.
   6            Q   When did Rightscorp first begin using
   7    AcoustID?
   8            A   I think I spoke to that before.            I don't
   9    recall the exact date.
  10            Q   Rough.
  11            A   We're probably talking 2013 again, 2014.
  12            Q   Was there any period of time during which
  13    AcoustID and Audible Magic were being used at the
  14    same time?
  15            A   Yes.
  16            Q   What time frame?
  17            A   Again, the 2013, 2014 time frame.
  18            Q   So after 2014, was Rightscorp exclusively
  19    using AcoustID?
  20            A   I believe so.       Somewhere after that time
  21    frame, yeah.
  22            Q   Give me just one moment.            Apologies.
  23                Is there any information that was produced
  24    by Rightscorp in this case that would allow us to
  25    nail down the specific date on which AcoustID began



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 28 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 205


   1            Q       Which of the files that were produced in
   2    the laptop did you personally zip and name?
   3            A       The one with the current database.
   4    Code 2018.
   5            Q       Is that the only one that you personally
   6    zipped and named?
   7            A       The only one I can guarantee I personally
   8    zipped and named.
   9            Q       If there are dates on other zipped files --
  10                    Are you aware that there are dates on other
  11    of the zipped files that were produced on the
  12    laptop?
  13            A       Yes.
  14            Q       Do you know where those dates came from?
  15            A       If they were produced by me, I did them.
  16    But I don't know.
  17            Q       Well, I believe you just testified that the
  18    2018 file you can say with certainty that date is
  19    correct because you zipped that file and you dated
  20    it.         Is that correct?
  21            A       Correct.
  22            Q       Are there other files on the laptop that
  23    were produced by Rightscorp that you can say the
  24    same thing about?
  25            A       With 100 percent certainty?



                               ALARIS LITIGATION SERVICES
www.alaris.us                     Phone: 1.800.280.3376        Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 29 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 206


   1            Q   Yes.
   2            A   No.
   3            Q   If hypothetically there is a 2015 ZIP file,
   4    how do we know that represents 2015 source code?
   5            A   If I didn't do it, don't know.
   6            Q   So I think -- pardon that diversion.               We
   7    had gotten to the point in the process where the
   8    Rightscorp system had performed some kind of
   9    matching, whether using Audible Magic or AcoustID,
  10    and we were discussing the match-against function.
  11                And I believe your testimony was you don't
  12    have specific recall of how that match-against
  13    function was actually being operated; is that
  14    correct?
  15                MR. O'BEIRNE:       Objection.      Mischaracterizes
  16    testimony.
  17                THE WITNESS:       Not exactly correct.
  18    BY MR. BROPHY:
  19            Q   Okay.     Would you correct my statement,
  20    then.
  21                MR. O'BEIRNE:       Objection.      Form.
  22                THE WITNESS:       I don't have
  23    down-in-the-weeds knowledge at this very moment in
  24    time on how that function worked, if it was
  25    returning just the first instance of a connection or



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 30 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 209


   1            Q    And I'm sorry.       Would you say that last bit
   2    again?      I apologize.       I had a brain moment.         Help me
   3    stay on track.         Give me the last bit of that.
   4            A    It would take the torrent -- again, let's
   5    say it was a Nirvana torrent.
   6                 It said that it was a Nirvana torrent and
   7    with a Nirvana name.           And if we had a match for
   8    Nirvana in that song, then it would say, "Okay,
   9    well, it's Nirvana."           And it's Nirvana.      The artist
  10    is Nirvana.         And it'd say, "Okay, it says it's
  11    Nirvana.      AcoustID says it's Nirvana.           That's
  12    Nirvana.      And this is the song name for it."
  13            Q    I'm going to jump back for one second.
  14                 Does Rightscorp save the hit results from
  15    either the Audible Magic or AcoustID software?
  16                 MR. O'BEIRNE:       Objection.      Vague.
  17                 THE WITNESS:       You mean all the results?
  18    BY MR. BROPHY:
  19            Q    Yes.
  20            A    No.
  21            Q    So if there were four results, Rightscorp
  22    doesn't save all four of those hits?
  23            A    No.
  24            Q    Does it save the single hit?
  25            A    Yes.



                            ALARIS LITIGATION SERVICES
www.alaris.us                  Phone: 1.800.280.3376           Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 31 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 212


   1                MR. O'BEIRNE:       Objection.      Vague and
   2    compound.
   3                THE WITNESS:       It provided an executable,
   4    and I believe it provided an example of how to
   5    interact with that in multiple languages.
   6    BY MR. BROPHY:
   7            Q   When Rightscorp uses AcoustID to perform
   8    its matching, does it execute the executable
   9    provided in the development kit?
  10                MR. O'BEIRNE:       Objection.      Vague.
  11                THE WITNESS:       Yes.
  12    BY MR. BROPHY:
  13            Q   And in what form did the results of the
  14    AcoustID software come?          I'll give you some context
  15    for that.
  16                Rightscorp runs the AcoustID executable.
  17    It passes in these inputs in the form of a file it
  18    wants to identify, and then presumably the software
  19    spits out a result; right?
  20                What form does that result come in?
  21            A   I believe it comes in a stream in XML
  22    format.
  23            Q   So it's some alphanumeric output in XML?
  24            A   Yes.
  25            Q   Does Rightscorp retain those XML outputs?



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 32 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 213


   1                MR. O'BEIRNE:       Objection.      Vague.
   2                THE WITNESS:       No.
   3    BY MR. BROPHY:
   4            Q   So if I understand correctly, what
   5    Rightscorp does is it extracts from that XML the
   6    alphanumeric for the song and artist and then loads
   7    that information into its database; is that correct?
   8            A   Yes.
   9            Q   Okay.     So what -- going back to where we
  10    were in the process.
  11            A   Okay.
  12            Q   You had talked about Nirvana and
  13    identifying a match with Nirvana.
  14            A   Uh-huh.
  15            Q   What happens next in the system?
  16            A   Now I have to really stop and think again.
  17                So we're at the point where the service has
  18    identified -- given us a match saying, "Yeah, this
  19    is a Nirvana song, and this is what we think it is,
  20    and this is what we've got."
  21                Goes into our system.         Our system says,
  22    "Okay" -- I can't remember the code at this late
  23    hour now -- that goes up and says, "I can match that
  24    song and that artist to a track that our customer
  25    has given us," or we represent.



                           ALARIS LITIGATION SERVICES
www.alaris.us                 Phone: 1.800.280.3376            Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 33 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                       Page 221


   1    information it received from the tracker servers?
   2                MR. O'BEIRNE:      Objection.      Vague.
   3                THE WITNESS:      Please ask me that question
   4    again.
   5    BY MR. BROPHY:
   6            Q   Sure.     It's okay.
   7                This infringement bot would reach out to a
   8    tracker and receive via UDP a binary-formatted file
   9    which contained information about the various
  10    members of the swarm; is that correct?
  11            A   Uh-huh.
  12            Q   Did Rightscorp retain the UDP binary format
  13    of message it received from the tracker server?
  14                MR. O'BEIRNE:      Objection.      Vague as to
  15    "retain" and as to time.
  16                THE WITNESS:      No.
  17    BY MR. BROPHY:
  18            Q   Did it retain that information in 2014?
  19                MR. O'BEIRNE:      Same objections except as to
  20    time.
  21                THE WITNESS:      I answered that question.
  22    BY MR. BROPHY:
  23            Q   Well, so your counsel's objecting as to
  24    vague as to time.        And so I'm trying to break it
  25    into smaller pieces to get a more clear answer.



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 34 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 222


   1            A   I'm sorry.
   2            Q   It's okay.
   3                So in 2014, did Rightscorp retain those
   4    materials?
   5            A   No.
   6                MR. O'BEIRNE:      I'm sorry.      Objection.
   7    Vague as to "retain."
   8    BY MR. BROPHY:
   9            Q   In 2015, did Rightscorp retain those
  10    materials?
  11                MR. O'BEIRNE:      Same objection.
  12                You can answer.
  13                THE WITNESS:      That process never retained
  14    those materials.
  15    BY MR. BROPHY:
  16            Q   And that's true from 2014 until today?
  17            A   That process no longer runs.
  18            Q   And when we say "that process," are we
  19    talking about the infringement bot process?
  20            A   Correct.
  21            Q   When did that process stop running?
  22            A   That process stopped running shortly after
  23    the Cox case was done.
  24            Q   What rough time frame is that?
  25            A   When would be, what, early 2015.             Something



                          ALARIS LITIGATION SERVICES
www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 35 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 225


   1            A   Pocket makes a connection to a BitTorrent
   2    client and gathers the handshake and brings it back.
   3            Q   From 2015 until today, what process within
   4    the Rightscorp system is responsible for reaching
   5    out to the tracker and identifying the IP addresses
   6    and ports of the members of the swarm?
   7            A   Memphis.
   8            Q   Okay.    So I did them in the wrong order.
   9            A   That's right.
  10            Q   So let's talk about Memphis for a moment.
  11                Would you explain to me what Memphis does.
  12                MR. O'BEIRNE:      Objection.      Vague.
  13                THE WITNESS:      Basically, Memphis goes out,
  14    gets a list of torrent hashes -- or gets a torrent
  15    hash, goes out to the trackers, talks to them, gets
  16    the swarm data, and brings them back.
  17    BY MR. BROPHY:
  18            Q   So Memphis is responsible for reaching out
  19    to the tracker servers and retrieving the UDP binary
  20    formatted information about the swarm; is that
  21    correct?
  22                MR. O'BEIRNE:      Objection.      Mischaracterizes
  23    testimony.
  24                THE WITNESS:      Memphis reaches out, takes
  25    the binary information, converts it back to port/IP



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 36 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 226


   1    pairs, and sends it back to the system.
   2    BY MR. BROPHY:
   3            Q   Okay.    Does Memphis retain the UDP binary
   4    formatted material that it receives from the tracker
   5    website?
   6                MR. O'BEIRNE:      Object.     Vague as to
   7    "retain."
   8                And you can answer.
   9                THE WITNESS:      I'm just waiting for him to
  10    be done.
  11    BY MR. BROPHY:
  12            Q   You can go ahead.
  13            A   No, it does not retain -- it does not save
  14    any of the binary information.
  15            Q   And that's true from when Memphis first
  16    became operational in 2015 up until today?
  17            A   Correct.
  18            Q   So now we move on to Pocket.
  19                Am I fair to assume that Pocket takes the
  20    work that Memphis did and then reaches out to
  21    individual clients using the TCP/IP port number
  22    information?
  23            A   You are correct.
  24            Q   So let's walk through that process in a
  25    little bit of detail.



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 37 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 227


   1                Does Memphis populate a table with specific
   2    IP address and port information?
   3                MR. O'BEIRNE:      Objection.      Vague.
   4                THE WITNESS:      Memphis populates a table
   5    with hash, IP, and port.
   6    BY MR. BROPHY:
   7            Q   What's the name of that table?
   8            A   What is that?      It starts with an A.          If
   9    you'd asked me earlier, I'd remember.
  10                Well, it's in the report that's given.                So
  11    I'd have to remember.         It's "auto populate ID" or
  12    something of that nature.
  13            Q   And then Pocket reads information from that
  14    table?
  15            A   Not directly.      Through a -- through a
  16    JDBC -- or I'm so sorry.          Getting a little warm, a
  17    little tired -- through a JSP page that reads that
  18    information.
  19            Q   Does Pocket reach out to individual
  20    BitTorrent clients using the IP address and port
  21    information provided from the JSP page?
  22            A   That is correct.
  23            Q   When Pocket reaches out, what does it do
  24    specifically with respect to that client?
  25                MR. O'BEIRNE:      Objection.      Vague.



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
Case 1:17-cv-00365-DAE-AWA Document 247-3 Filed 01/03/19 Page 38 of 38
  GREGORY H. BOSWELL **HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY** 8/8/2018
                                                                      Page 228


   1                THE WITNESS:      Okay.    So it opens up a
   2    socket, starts the BitTorrent protocol, which I
   3    believe hasn't changed, where you open up the socket
   4    and you send in the torrent hash you're looking for.
   5    And they respond in one of many different ways.
   6    BY MR. BROPHY:
   7            Q   Is one of the responses "I don't have
   8    anything"?
   9            A   Usually that response is they cut
  10    everything -- they close the connection.
  11            Q   So option A is --
  12            A   Close the connection and go away.
  13            Q   Client closes connection.          Okay.
  14                What is option B?
  15            A   Option B is they hold the connection open
  16    and send us a bit field.
  17            Q   And is that true whether the client is
  18    operating traditionally or with a lazy bit field?
  19                MR. O'BEIRNE:      Objection.      Vague and
  20    confusing.
  21                THE WITNESS:      Each client is slightly
  22    different.     Some, if you hold a connection open long
  23    enough, will eventually populate the full bit field.
  24    Some will only give you a partial lazy bit field.
  25                And if they're not operating a lazy bit



                         ALARIS LITIGATION SERVICES
www.alaris.us               Phone: 1.800.280.3376              Fax: 314.644.1334
